Case 5:20-cv-00198-TBR Document 15 Filed 01/07/21 Page 1 of 5 PageID #: 1337




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    AT PADUCAH
                           CIVIL ACTION NO. 5:20CV-P198-TBR


JEREMY CHAPLIN HENLEY                                                                PETITIONER

v.

KSP WARDEN                                                                         RESPONDENT

                         MEMORANDUM OPINION AND ORDER

       Petitioner Jeremy Chaplin Henry, identifying himself as “Illuminati By and Through

Jeremy Chaplin Henley-X,” filed the instant pro se action. Petitioner sent a bankers box

containing more than 1,000 pages of documents. The documents were not organized in any

coherent fashion. The Court and the Clerk of Court’s Office reviewed the documents to attempt

to discern what action Petitioner was attempting to file and how the filings should be docketed.

Upon review, the Court construes the action as a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241 based on the fact that Petitioner filed two § 2241 petition forms. Petitioner

also filed an application to proceed without prepayment of fees (DN 7), which the Court will

grant below.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       In the first petition form, which is largely left blank, where the form asks what the filer is

challenging in the petition, Petitioner checks boxes for “Conviction of sentence”; “Probation,

parole, or supervised release matter”; “State pre-trial detention” after which he writes, “Extra

Ordinary Nature Justifying Relief”; “Detainer”; and “Other” after which he writes the following:

       Freedom from cruel treatment and conditions and/or degree of confinement, stay
       of execution (death by COVID-19), unsuccessful exhaustion of state collateral
       remedy, deliberate indifference, ineffective assistance/inadequate representation
       of counsel, substantive/procedural pre-deprivation due process, ex post facto
Case 5:20-cv-00198-TBR Document 15 Filed 01/07/21 Page 2 of 5 PageID #: 1338




       contract impairment, sentencing issues, federal/state interrelationships – choice of
       law, contract interpretation, promissory estoppel . . . .”

In the remainder of the form, he provides no information concerning exhaustion of

administrative or judicial remedies or grounds for relief.

       In the second § 2241 form, Petitioner indicates that he is challenging convictions from

Union, Carlisle, and Lyon Counties. Where the form asks the filer to state what he is

challenging, Petitioner checks boxes for “How your sentence is being carried out . . .”; “Pretrial

detention”; “Detainer”; “The validity of your conviction or sentence as imposed”; “Disciplinary

proceedings”; and “Other” after which he writes, “COVID-19; Brady claim; conditions of

confinement; state action; actual innocence; vindictiveness; indictment; First Amendment;

retaliatory campaigning; contrary to clearly established federal law; reviewability of lower court

decisions; authority to waive procedures; failure to appoint counsel; contract claims; malicious

use of auxiliary process.” He seems to indicate that he appealed the challenged decision, but he

provides no grounds for relief in the form.

       The filings also include hundreds of pages of attachments and several motions, including

a 79-page motion for a temporary restraining order in which, while not entirely clear, Petitioner

seeks immediate release because of the risks associated COVID-19 pandemic, but he also

discusses his guilty plea in his 2013 state-court criminal case and includes page after page of

mostly seemingly irrelevant legal authority.

                                         II. ANALYSIS

       Federal Rule of Civil Procedure 8(a) provides that:

       A pleading that states a claim for relief must contain: (1) a short and plain
       statement of the grounds for the court’s jurisdiction, unless the court already has
       jurisdiction and the claim needs no new jurisdictional support; (2) a short and
       plain statement of the claim showing that the pleader is entitled to relief; and (3) a



                                                 2
Case 5:20-cv-00198-TBR Document 15 Filed 01/07/21 Page 3 of 5 PageID #: 1339




       demand for the relief sought, which may include relief in the alternative or
       different types of relief.

Similarly, Rule 8(d)(1) specifies that “[e]ach allegation must be simple, concise, and direct.”

“The statement should be short because unnecessary prolixity in a pleading places an unjustified

burden on the court and the party who must respond to it because they are forced to select the

relevant material from a mass of verbiage.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988); see also Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771, 775-76 (7th Cir. 1994)

(noting that a complaint that is “prolix and/or confusing makes it difficult for the defendant to

file a responsive pleading and makes it difficult for the trial court to conduct orderly litigation”).

A court is not obligated to “stitch together cognizable claims for relief from [a] wholly deficient

pleading” filed by a party. Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007); see also

Plymale v. Freeman, No. 90-2202, 1991 U.S. App. LEXIS 6996, at *2 (6th Cir. 1991) (affirming

district court’s dismissal of 119-page “rambling complaint”).

       The petition, attachments, and motions are voluminous, unorganized, and unnecessarily

verbose. The Court has great difficulty finding any portion of the filings that simply, concisely,

or directly sets forth Petitioner’s claims. If a pleading is not short and plain, the Court has the

authority, on motion or sua sponte, to strike any portions that are redundant or immaterial or to

dismiss the complaint. Salahuddin, 861 F.2d at 42. “Dismissal, however, is usually reserved for

those cases in which the complaint is so confused, ambiguous, vague or otherwise unintelligible

that its true substance, if any, is well disguised.” Id. The Court finds that this is a case where

dismissal is warranted. However, in light of Petitioner’s pro se status, the Court will provide

him with an opportunity to amend his petition before dismissing this action.

       The Court provides the following instruction to Petitioner. The Local Rules require that a

pro se action be filed on a Court-supplied form. LR 5.3(a). While Petitioner filed two petition


                                                   3
Case 5:20-cv-00198-TBR Document 15 Filed 01/07/21 Page 4 of 5 PageID #: 1340




forms, they are not fully completed, and the portions that are completed contain only vague and

conclusory allegations unsupported by factual content. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (holding that the pleading standard under Rule 8 does not require “detailed factual

allegations” but demands more than “an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Therefore, in filing the amended petition, Petition must complete the § 2241

petition form, but must state his claims simply and concisely and must include the grounds in

support of his claims, as well as information concerning the exhaustion of his administrative

remedies.

       Moreover, the purpose of the Local Rules’ requirement that a pro se action be filed on a

Court-supplied form is to guide the pro se filer in succinctly setting forth his claims. Petitioner’s

attaching hundreds of pages of attachments to the petition defeats this purpose. Petitioner is

permitted to attach pages to the petition form if necessary, but he is not permitted to file

voluminous attachments.

                                           III. ORDER

       Accordingly, IT IS ORDERED that Petitioner shall file an amended petition on the

Court’s 28 U.S.C. § 2241 petition form, in compliance with the Court’s instruction above, within

30 days of the entry date of this Order. The Clerk of Court is DIRECTED to send Petitioner a

§ 2241 petition form.

       Petitioner is WARNED that his failure to comply with this Memorandum Opinion

and Order within the time allotted will result in the dismissal of this action.

       IT IS FURTHER ORDERED that Petitioner’s application to proceed without the

prepayment of fees (DN 7) in GRANTED.




                                                  4
Case 5:20-cv-00198-TBR Document 15 Filed 01/07/21 Page 5 of 5 PageID #: 1341




        Upon review of each of the remainder of Petitioner’s voluminous motions, they fail to

state any coherent basis for relief. For this reason, and because it is unclear what claims are

before the Court, IT IS FURTHER ORDERED that Petitioner’s remaining motions (DNs 9, 10,

11, and 12) are DENIED. Petitioner is INSTRUCTED that the Local Rules require that a

motion “may not exceed 25 pages without leave of Court.” LR 7.1(d).

Date:    January 6, 2021




cc:     Petitioner, pro se
4413.010




                                                 5
